UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1. Proxy Voting Record DREYFUS MIDCAP INDEX FUND, INC. 99 (CENTS) ONLY STORES Ticker: NDN Security ID: 65440K106 Meeting Date: SEP 14, 2010 Meeting Type: Annual Record Date: JUL 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eric G. Flamholtz For For Management 2 Elect Director Lawrence Glascott For For Management 3 Elect Director David Gold For For Management 4 Elect Director Jeff Gold For For Management 5 Elect Director Marvin Holen For For Management 6 Elect Director Eric Schiffer For For Management 7 Elect Director Peter Woo For For Management 8 Ratify Auditors For For Management 9 Approve Omnibus Stock Plan For For Management 10 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees AARON'S, INC. Ticker: AAN Security ID: 002535201 Meeting Date: DEC 07, 2010 Meeting Type: Special Record Date: OCT 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Eliminate Class of Common Stock For For Management 2 Other Business For Against Management AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Charles Loudermilk, For For Management Sr. 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Ray M. Robinson For For Management 1.4 Elect Director John C. Portman, Jr. For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 15, 2011 Meeting Type: Annual Record Date: APR
